                                       Case 3:14-cr-00175-WHA Document 1361 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                         No. CR 14-175 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                         ORDER RE MOTION FOR LEAVE
                                       COMPANY,                                         TO FILE CORRECTION
                                  14
                                                     Defendant.
                                  15

                                  16

                                  17        The CPUC’s motion for leave to file a corrected amicus letter is GRANTED.
                                  18

                                  19       IT IS SO ORDERED.
                                  20

                                  21   Dated: March 23, 2021.
                                  22

                                  23
                                                                                          WILLIAM ALSUP
                                  24                                                      UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
